Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received June 29th, 2021.  Claims 1 and 14 have been amended.  Claims 1-28 have been entered and are presented for examination. 
Application 15/855,359 claims benefit of Chinese Application 201710311267.6 (05/05/2017).
Response to Arguments
Applicant’s arguments, filed June 29th, 2021, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranta et al. (US 2007/0177630) in view Ho et al. (US 2009/0268683) in view of Lee et al. (US 2020/0205224).
Regarding claims 1, 14, 27-28, Ranta et al. discloses a method for reporting a Radio Link Control (RLC) layer status (paragraph 0057 [request status report/polling]), comprising: determining whether an RLC status report needs to be transmitted, when in an acknowledgment mode (paragraph 0057 [requesting/polling]). 
Ranta et al. does not explicitly disclose when it is determined that the RLC status report needs to be transmitted, determining at least one unacknowledged sequence number length, wherein the unacknowledged sequence number length is selected from a set of unacknowledged sequence number length; generating the RLC status report based on the at least one unacknowledged sequence number length; and transmitting the RLC status report.
However, Ho et al. discloses sending a full or partial RLC status report based on the grant size wherein the grant size determines the length of the missing PDUs (NACK SNs) wherein the RLC status report is transmitted based on the grant size and the amount of missing PDUs (paragraph 0053). Ho et al. further discloses including SNs of a start RLC data packet of RLC data packets consecutively unreceived (paragraphs 0052-0053 [status report contains SNs 3 and 7 which are respectively followed by 4 and 8]).

The references as combined above do not explicitly disclose a sequence number of a start RLC data packet of RLC data packets consecutively unreceived, wherein the RLC status report is in a preset format of RLC status report, and the RLC status report includes the number of the RLC data packets consecutively unreceived and the sequence number of the start RLC data packet of RLC data packets consecutively unreceived.
However, Lee et al. discloses such features (see Figure7 and paragraph 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lee et al. into the system of the references as combined above by enabling the status report to include a range of missing PDU SNs to efficiently indicate to the transmitter which PDUs should be retransmitted. 
Regarding claims 2, 15, Ranta et al. further discloses wherein determining whether an RLC status report needs to be transmitted, comprises: determining whether a request information for acquiring the RLC status report is received (paragraph 0057 [request status report/polling]), or determining whether a number of RLC data packets consecutively unreceived is greater than or equal to a preset threshold; and when the request information is received, or the number of RLC data packets consecutively unreceived is greater than or equal to the preset threshold, determining that the RLC status report needs to be transmitted (paragraph 0057 [request status report/polling, transmission of the status report is needed]).
(paragraph 0057 [negative acknowledgement (NACK) of particular RLC PDU sequence(s) sent in an AM status report]).
	Regarding claims 4, 17, the combination of the references above further suggests wherein if the set of unacknowledged sequence number length comprises a plurality of elements, a fixed one of the plurality of elements is selected as the at least one unacknowledged sequence number length, or multiple elements of the plurality of elements are selected as the at least one unacknowledged sequence number length.
Lee et al. discloses such features (see Figure7 and paragraph 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lee et al. into the system of the references as combined above by enabling the status report to include a range of missing PDU SNs to efficiently indicate to the transmitter which PDUs should be retransmitted. 
	Regarding claims 5, 18, the combination of the references above further suggests wherein when multiple elements are selected from the set of unacknowledged sequence number length as the at least one unacknowledged sequence number length, determining the at least one unacknowledged sequence number length comprises: for each section of RLC data packets consecutively unreceived, selecting an applicable unacknowledged sequence number length from the set of unacknowledged sequence number length according to the number of the RLC data packets consecutively unreceived.
Lee et al. discloses such features (see Figure7 and paragraph 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.]).

	Regarding claims 6, 19, the combination of the references above further suggests wherein the element in the set of unacknowledged sequence number length is determined by the transmitter according to one or more of parameters below: the number of data radio bearers; a transmission rate; a service quality requirement; a size of the RLC data packets; and a maximum transmission number of the RLC data packets in a transmission time interval.
Lee et al. discloses such features (see Figure7 and paragraph 0158 and 182 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.; extended NACK]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lee et al. into the system of the references as combined above by enabling the status report to include a range of missing PDU SNs to efficiently indicate to the transmitter which PDUs should be retransmitted. 
	Regarding claims 7, 20, the combination of Ranta et al. and Ho et al. further suggests wherein the element in the set of unacknowledged sequence number length is pre-defined by a transmitter and the receiver, and the set of unacknowledged sequence number length comprises one element or a plurality of elements (paragraph 0053 [varying grant sizes suggesting varying NACK SNs sizes; the grant size is predetermined]).
	Regarding claims 8, 21, the combination of the references above further suggests wherein if the set of unacknowledged sequence number length comprises a plurality of elements, a fixed one of the plurality of elements is selected as the at least one unacknowledged sequence number length, or 
Lee et al. discloses such features (see Figure7 and paragraph 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lee et al. into the system of the references as combined above by enabling the status report to include a range of missing PDU SNs to efficiently indicate to the transmitter which PDUs should be retransmitted. 
Regarding claims 9, 22, the combination of the references above further suggests wherein when multiple elements are selected from the set of unacknowledged sequence number length as the at least one unacknowledged sequence number length, determining the at least one unacknowledged sequence number length comprises: for each section of RLC data packets consecutively unreceived, selecting an applicable unacknowledged sequence number length from the set of unacknowledged sequence number length according to the number of the RLC data packets consecutively unreceived.
Lee et al. discloses such features (see Figure7 and paragraph 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lee et al. into the system of the references as combined above by enabling the status report to include a range of missing PDU SNs to efficiently indicate to the transmitter which PDUs should be retransmitted. 
	Regarding claims 10, 23, Ranta et al. further discloses wherein when multiple elements are selected from the set of unacknowledged sequence number length as the at least one unacknowledged sequence number length, the RLC status report further indicates each of the selected elements (paragraph 0057 [negative acknowledgement (NACK) of particular RLC PDU sequence(s) sent in an AM status report]).
	Regarding claims 11, 24, the combination of the references above further suggests wherein the RLC status report further indicating multiple sections, and each one of the multiple sections is indicated with a start sequence number and the corresponding unacknowledged sequence number through at least one unacknowledged sequence number length.
Lee et al. discloses such features (see Figure 7, 12 and paragraph 0158 [The NACK SN range field indicating the number of consecutively lost RLC SNs starting from and including NACK_SN.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Lee et al. into the system of the references as combined above by enabling the status report to include a range of missing PDU SNs to efficiently indicate to the transmitter which PDUs should be retransmitted. 
	Regarding claims 12, 25, the combination of the references above further suggests wherein in the RLC status report, for each of the unacknowledged sequence number length, an information element before a start position of the unacknowledged sequence number length indicates a selected element of the unacknowledged sequence number length (paragraph 0066 [ACK SN indicates the length of the NACK SNs by indicating full or partial when full can comprise less NACK SNs needed to fill the RLC status report, Ho et al.]).
It would have been obvious to one of ordinary skill in the art to recognize that based on the grant size different amounts of missing PDUs (NACK SNs) could be transmitted in the RLC status message.  The motivation for this is to send different amounts of NACK SNs.
	Regarding claims 13, 26, the combination of the references above further suggests wherein the RLC status report further comprises a start sequence number of the RLC data packets consecutively (paragraph 0066 [first missing PDU, Ho et al.]).
It would have been obvious to one of ordinary skill in the art to recognize that based on the grant size different amounts of missing PDUs (NACK SNs) could be transmitted in the RLC status message.  The motivation for this is to send different amounts of NACK SNs.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465